   Case 3:21-cv-15333-ZNQ-TJB Document 8 Filed 08/25/21 Page 1 of 1 PageID: 115


GOMEZ                LLC                                                                             Julio C. Gomez, Esq.


ATTORNEY AT LAW                                                                                       908.789.1080 Tel
                                                                                                      908.789.1081 Fax
                                                                                                  jgomez@gomezllc.com
   August 25, 2021

   VIA CM-ECF
   Hon. Zahid N. Quarishi, U.S.D.J.
   United States District Court, District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, NJ 08608

   Re:    Children’s Health Defense, Inc. et al. v. Rutgers, The State University of New Jersey, et al.
          Civ. Case No. 21-15333 (United States District Court, District of New Jersey

   Dear Judge Quarishi:

   I represent the Plaintiffs in the above-referenced matter against Rutgers, The State University of
   New Jersey, its Biomedical and Health Sciences School and various university officials.
   Defendants have been served and counsel for defendants have not entered an appearance yet.

   On August 18, 2021, Chief Judge Freda L. Wolfson reassigned this case to Your Honor. (Dkt. 7)

   It has been brought to my firm's attention that, Your Honor is currently an Adjunct Professor at
   Rutgers Law School. See https://law.rutgers.edu/directory/view/13820. Since Your Honor may not
   be aware yet of this reassignment, I am compelled to bring this matter to Your Honor’s attention.

   Pursuant to 28 U.S.C. §455(a), concerning the disqualification of judges of the United States,
   ”[a]ny justice, judge, or magistrate judge of the United States shall disqualify himself in any
   proceeding in which his impartiality might reasonably be questioned.” The inherent conflict that
   your position at Rutgers presents, and the reasonable possibility that your impartiality might be
   questioned by the public if Your Honor presides over a matter against Rutgers, in a case of
   considerable public importance, compels me to respectfully request that Your Honor consider
   recusal.

   Since it is possible that Your Honor may not have been made aware of the reassignment of this
   case yet, and the inherent conflict in what is most likely an inadvertence by the Chief Judge, rather
   than filing a Motion to Compel recusal or for disqualification, I wanted to give Your Honor and
   the Court an opportunity to address this. Thank you for your prompt attention and time to this
   delicate matter.

   Respectfully submitted,

   /s/ Julio C. Gomez
   Julio C. Gomez




                                                                                                    1451 COOPER ROAD
                                                                                               SCOTCH PLAINS, NJ 07076
